COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
 IN RE:                                                           No. 08-18-00123-CV
                                                §
 JOAQUIN EFREN MACIAS,                                      AN ORIGINAL PROCEEDING
                                                §
 RELATOR.                                                           IN MANDAMUS
                                                §

                                                §


                                MEMORANDUM OPINION

       Relator, Joaquin Efren Macias, has filed a mandamus petition against the Honorable

Gonzalo Garcia, Judge of the 210th District Court of El Paso County, Texas. He asks the Court to

order Respondent to set aside an order denying Relator’s motion for continuance and to grant the

continuance. Relator has also filed a motion to stay the underlying proceedings. The petition for

writ of mandamus and the motion to stay are denied.

       Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel the performance of a ministerial duty, and where the relator has no adequate remedy by

appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011)(orig. proceeding); In re Prudential

Insurance Company of America, 148 S.W.3d 124, 135-36 (Tex. 2004)(orig. proceeding). The

burden is on relator to show it is entitled to mandamus relief. See In re Ford Motor Company, 165
S.W.3d 315, 317 (Tex. 2005)(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 837 (Tex.
1992)(orig. proceeding). After reviewing the mandamus record and the petition, we conclude that

Relator has failed to establish he is entitled to mandamus relief. Accordingly, we deny the motion

to stay and the mandamus petition.


July 18, 2018
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                              -2-